Citation Nr: 1125575	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-20 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder. 

2.  Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran had active service from January 2003 to August 2003 and additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that he should be granted service connection for a left shoulder disorder as well as a right ankle disorder.  Specifically, he claims that his disorders are due to an injury that occurred in May 2004 during fleet week, while on ACDUTRA.  As noted above, in addition to his active service, the Veteran served during periods of ACDUTRA and INACDUTRA as a member of the Reserve.  

Regarding both claims, in the event that either of his disorders began during a period of ACDUTRA rather than active service, his periods of ACDUTRA should be verified.  It is important to reiterate that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131.  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of active duty in the Army) does not obviate the need for him to establish that he also is a "Veteran" for purposes of the period of ACDUTRA if his claim for VA benefits is premised on a period of ACDUTRA. Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA. See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Consequently, it is critically necessary to determine the exact circumstances surrounding and dates of the Veteran's service in the Reserve, including on ACDUTRA and INACDUTRA.

To this end, the Board observes that the RO sent at least three requests for records to the Reserve unit before receiving a facsimile response in March 2009.  The March 2009 facsimile cover sheet indicated that electronic records were no longer available but that paper records were available and a review of those records indicated that the Veteran had served in active drilling status during each of the years in question (from 2003-2007).  Further, the facsimile memorandum noted that based upon a review of a Marine Corps Total Force System Database Extract, he performed 48 drills or at least 10 months of drilling duty during each year.  Exact dates and circumstances of drill duty were not provided.  A follow up phone call report, dated in March 2009, regarding a conversation with the point of contact from the Reserve unit, first indicated that the Reserve unit point of contact reported there were too many paper records to send by facsimile and that the paper records would be mailed.  However, another notation in the report indicated that the Reserve unit point of contact called back and reported that the records were not in the archives so there was no documentation to be sent.  Clarification should be obtained regarding specific dates of drill duty during each of the years in question.  

Both the Reserve unit point of contact and a command unit point of contact indicated that the only way to determine exact service dates would be through the Veteran's pay records available from DFAS and Mypay online.  As the Veteran's pay records are government records, it is VA's responsibility to request those records until a negative response is received.  38 C.F.R. §  3.159.

Further, the Board notes that in October 2008, the RO indicated that a follow up VCAA letter should be sent to the Veteran to request copies of any orders he might have from 2003-2007 as the RO had been unsuccessful in obtaining personnel records from the Reserve unit.  Notably, a follow up letter was subsequently sent in October 2008 but the letter requested treatment records, not personnel records or orders.  The Board acknowledges that someone from the RO made a telephone call to the Veteran explaining that he should submit copies of orders; however, the Veteran should still receive this notice in writing.  Therefore, another follow up notice letter should be sent and indicate that the Veteran should send any copies of orders or other personnel records he may have in his possession. 
 
Next, the Board's independent research indicates that the Fleet Week in question took place during the last week in May 2004, including the day that the Veteran claims to have been injured in New York while jumping out of a helicopter on ACDUTRA.  Further, private treatment records indicating an injury to his right shin and tibia during the last week in May 2004 have been associated with the file.  Moreover, the Veteran reported to the May 2004 private emergency room physician that he incurred the injury while jumping out of a helicopter.  Thus, while the Board finds the Veteran's statements are an indication that he was injured while on ACDUTRA and that his current right ankle symptomatology may be a disorder associated with his service, there is insufficient competent evidence on file for the VA to make a decision on the claim.  To that end, given the competent statements of a right ankle injury and residual pain, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether any current right ankle disorder is causally related to active service. 

Notably, the May 2004 private emergency room records do not indicate an injury to the Veteran's left shoulder or any report from the Veteran regarding left shoulder symptomatology at the time of the May 2004 treatment related to the helicopter incident.  Rather, a left shoulder injury is shown in September 2004, following a private motor vehicle accident.  The Veteran has not claimed to have been on active duty status at the time of the motor vehicle accident.  Nonetheless, as noted above, the Veteran's dates of ACDUTRA and INACDUTRA should be verified to determine if the date of the Veteran's left shoulder injury corresponds to periods of service on ACDUTRA or INACDUTRA. 

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall notify the Veteran, in writing, of VA's attempts to obtain his personnel records and request that he send copies of any personnel orders he may have in his possession containing specific drill dates and duty status.  

2. The RO/AMC shall request records from DFAS and Mypay to determine the exact circumstances and dates of the Veteran's service in the Reserve.  

3. The RO/AMC shall request clarification from the Reserve unit regarding the March 2009 facsimile and request copies of any information used to conclude that the Veteran was in active drilling status during each of the years in question, including performing 48 drills or at least 10 months of drilling duty.  In particular, determine whether the Veteran was on ACDUTRA or INACDUTRA during the last week in May 2004, for Fleet Week, and in September 2004. 

4. The RO/AMC shall arrange for the Veteran to undergo the appropriate VA examination to determine the nature and etiology of any right ankle disorder.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  

The examiner should then be asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's right ankle disorder is related to service.  

The examiner should provide a full rationale with respect to any stated medical opinions.  The examiner is also advised that the Veteran is competent to report symptoms in service and since service, and that the Veteran's reports must be considered.

5. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.
6. The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


